  Case 16-09454         Doc 56     Filed 11/05/18 Entered 11/05/18 08:43:16              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-09454
         GREGORY ALLAN BARKSDALE
         JEANNE DENISE BARKSDALE
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/18/2016.

         2) The plan was confirmed on 08/01/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/01/2018.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $49,236.47.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-09454       Doc 56       Filed 11/05/18 Entered 11/05/18 08:43:16                      Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $17,100.00
       Less amount refunded to debtor                            $10.80

NET RECEIPTS:                                                                                   $17,089.20


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $801.13
    Other                                                                   $10.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,811.13

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS                Unsecured         220.51        220.51           220.51        154.77        0.00
AMERICAN INFOSOURCE             Unsecured           1.00           NA               NA            0.00       0.00
AT&T SERVICES INC               Unsecured         934.39           NA               NA            0.00       0.00
BALLYS TOTAL FITNESS            Unsecured           1.00           NA               NA            0.00       0.00
BECKET & LEE LLP                Unsecured           1.00           NA               NA            0.00       0.00
CAPITAL ONE                     Unsecured           1.00           NA               NA            0.00       0.00
CITIBANK NA                     Secured              NA     29,146.04              0.00           0.00       0.00
CITIBANK NA                     Secured       97,117.38     70,638.84              0.00           0.00       0.00
ECAST SETTLEMENT CORP           Unsecured           1.00           NA               NA            0.00       0.00
FIRST NATIONAL BANK OF MARIN    Unsecured           1.00           NA               NA            0.00       0.00
GEMB SAMS                       Unsecured           1.00           NA               NA            0.00       0.00
HARVEY ANESTHESIA               Unsecured            NA         394.68           394.68        295.39        0.00
ILLINOIS BELL TELEPHONE CO      Unsecured         339.59           NA               NA            0.00       0.00
ILLINOIS COLLECTION SVC         Unsecured           1.00           NA               NA            0.00       0.00
INFINITI FINANCIAL SERVICES     Secured        1,255.53       1,255.53         1,255.53      1,255.53      28.57
INTERNAL REVENUE SERVICE        Priority            1.00        913.00           913.00        913.00        0.00
INTERNAL REVENUE SERVICE        Unsecured      5,023.20       5,246.01         5,246.01      3,926.38        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured          92.28           NA               NA            0.00       0.00
NICOR GAS                       Unsecured      4,300.87       4,225.66         4,225.66      3,162.69        0.00
PRA RECEIVABLES MGMT            Unsecured           1.00           NA               NA            0.00       0.00
SYNCHRONY BANK                  Unsecured      3,396.00       3,396.00         3,396.00      2,541.74        0.00
US DEPT OF ED FEDLOAN           Unsecured     69,863.69            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-09454         Doc 56      Filed 11/05/18 Entered 11/05/18 08:43:16                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $1,255.53          $1,255.53             $28.57
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $1,255.53          $1,255.53             $28.57

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $913.00            $913.00              $0.00
 TOTAL PRIORITY:                                            $913.00            $913.00              $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,482.86         $10,080.97              $0.00


Disbursements:

         Expenses of Administration                             $4,811.13
         Disbursements to Creditors                            $12,278.07

TOTAL DISBURSEMENTS :                                                                      $17,089.20


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
